United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                        April 14, 2003

                                                                Charles R. Fulbruge III
                                                                        Clerk
                               No. 02-60557
                             Summary Calendar


JUAN M. TZOC,

                                         Petitioner,
versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                         Respondent.

                         --------------------
                Petition for Review of an Order of the
                     Board of Immigration Appeals
                          BIA No. A76 415 908
                         --------------------

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Juan M. Tzoc, a citizen of Guatemala, petitions for review

of the final order of the Board of Immigration Appeals ("BIA")

dismissing his appeal from the Immigration Judge ("IJ").              The IJ

denied Tzoc's application for asylum in which Tzoc alleged that

because of his race as a Quiche Indian and his membership in a

social group he had been persecuted by the Guatemalan army and by

guerrillas, both of which attempted to recruit him to fight in

the Guatemalan civil war.       The BIA agreed with the IJ that Tzoc

failed to show past persecution or a well-founded fear of future



     *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 02-60557
                                       -2-

persecution.       The BIA took administrative notice that the army

and the guerillas had signed peace accords in 1996 after Tzoc had

left the country and that the army no longer practiced forced

conscription.

      Tzoc argues that he established both past persecution and a

well-founded fear of being persecuted if returned to Guatemala.

We conclude that the BIA's decision is supported by substantial

evidence and that the evidence in the record does not compel a

contrary conclusion.1

      Tzoc also argues that the BIA erred in taking administrative

notice of country conditions in Guatemala without affording him

an opportunity to respond as to why such notice should not be

taken.     The BIA did not abuse its discretion in taking

administrative notice of conditions in Guatemala that had an

effect on Tzoc's well-founded fear of persecution.2              To the

extent that Tzoc argues he was not given an opportunity to

respond to the administrative notice, the record indicates that

Tzoc filed a motion to reopen in the BIA arguing that

administrative notice was improper.           A motion to reopen provides

a sufficient opportunity for an applicant to respond to

officially noticed facts.3         The record does not indicate that the

BIA has ruled on the motion to reopen, nor have the parties so


      1
        See INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992); Mikhael v.
INS, 115 F.3d 299, 302 (5th Cir. 1997).

      2
          See Rivera-Cruz v. INS, 948 F.2d 962, 966-67 (5th Cir. 1992).
      3
          See id. at 968.
                                  No. 02-60557
                                       -3-

indicated.      Because there is nothing before us to indicate that

the motion to reopen is not still pending, further review of this

issue is unwarranted.4

      Finally, Tzoc argues that the BIA erred by not considering

his application under the Convention Against Torture, which he

asserts was enacted after his administrative hearing before the

IJ.   Tzoc raised the Convention Against Torture in his motion to

reopen in the BIA.        Because that motion is still pending, this

issue is not properly before us.5

      Tzoc's petition for review is DENIED.




      4
          See Mamoka v. INS, 43 F.3d 184, 187 (5th Cir. 1995).
      5
          See Mamoka, 43 F.3d at 187-88.